DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS filed 06/08/2019 and 07/30/2019 have been considered.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Ellis Andrew D (US 6381056)
D2: ZHU ZIHANG ET AL: "Dynamic Range Improvement for an Analog Photonic Link Using an Integrated Electro-Optic Dual-Polarization Modulator", IEEE PHOTONICS JOURNAL, IEEE, USA, vol. 8, no. 2, 1 April 2016 (2016-04-01), pages 1-10, XP011606043

	D3: Dorin (US 2014348460)

With regard to claim 1, D1 teaches a modulator assembly for modulating light, in at least (fig. 4); comprising: a first and a second electro-absorption modulator (EAM 400 and 410; a light generating assembly (2) for generating light (L1); a first electro-absorption modulator (11) for modulating the light (L1) generated by the light generating assembly (2).
However D1 fails to expressly disclose a modulator assembly, wherein each EAM at least substantially act only on one polarization component of incident light; wherein the light source has a first and a second polarization component; wherein the first electro-absorption modulator at least substantially only modulates the first polarization component of the light, so that the light exiting from the first electro-absorption modulator has a modulated and an unmodulated polarization component; a polarization converter for changing the polarization direction of the light exiting from the first electro-absorption modulator, wherein: the light exiting from the polarization converter couples into the second electro-absorption modulator and is polarized such that by means of the second electro-absorption modulator a modulation at least substantially is effected only of the previously unmodulated polarization component.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to a modulator assembly, wherein each EAM at least substantially act only on one polarization component of incident light; wherein the light source has a first and a second polarization component; wherein the first electro-absorption modulator at least substantially only modulates the first polarization component of the light, so that the light exiting from the first electro-absorption modulator has a modulated and an unmodulated 
Therefore for those reasons stated above and those reasons stated in the ISR filed 06/08/2019 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-14, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 15, the independent claim is the method for using the product of claim 1, and therefore is allowable for the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872